Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glerum et al. (9,566,168) “Glerum”.
With respect to claims 1,3,  9-18, Glerum discloses an apparatus comprising a spinal implant (10) configured to expand in at least two dimensions at the same time, comprising a first bi-planar wedge (450) having at least one angular wedge face vertically disposed in a first plane, and at least one angular wedge face laterally disposed in a second plane, as best seen in FIGS.56-60; a second bi-planar wedge (455) having at least one angular wedge face vertically disposed in a first planar and at least one angular wedge face laterally disposed in a second plane, as best seen in FIGS.58-60, wherein the second bi-planar wedge is coupled with the first bi-planar wedge by an aligning support (475) and a threaded post (460) rotatably retained by the first bi-planar wedge and a threaded aperture (463) configured in the second bi-planar wedge, and four movable endplates (480,485), wherein each of the four movable endplates has a first end and a second end, and is slidably engaged with at least one vertically disposed bi-planar wedge face and at least one laterally disposed bi-planar wedge face, as best seen in at least FIG.60, wherein each of the four movable endplates each includes one or more linking elements (490, 495) and interior angled faces (483,484) with the first bi-planar wedge and the second bi-planar wedge 
It is noted that Glerum teaches all the limitations, except for the location of the aligning support, as claimed by applicant. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the aligning support on either the first or second base, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
With respect to claim 2, Glerum discloses the wedge is integrally formed with the base, as best seen in FIGS.50-60.
With respect to claims 4,5, Glerum discloses the rails (475) are configured to engage with rail insert (4556) disposed on the second base which is slidably engage with the rail, as best seen in FIG.%8-60.
With respect to claims 6-7, see rejection of claims 1, 14, 18 above. As to the fastener, elements (490,495) are considered as fastener.
With respect to claims 17, 19, Glerum discloses a recess (250) to receive bone graft material.
With respect to claim 20, Glerum discloses a locking mechanism configured to (capable) to prevent the threaded post from moving, as set forth in column 27, lines 30-47.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10,507,116		12-2019		Shoshtaev
2011/0319997		12-2011		Glerum et al.
Both references teaches of a spinal implant that expands in at least two direction at the same time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        July 21, 2021